Citation Nr: 1430514	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for asbestosis, for accrued benefits purposes.

2. Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In July 2000, after remanding two or more of the issues on two occasions, the Board denied the claims.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2001, while his case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's July 2000 decision.  That same month, the Court issued an Order vacating the July 2000 Board decision.  In June 2002, the Board denied the claims.

In February 2003, the Court vacated and remanded the Board's June 2002 decision.  In October 2003 and June 2005, the Board remanded the claims for additional development.

In November 2006, the Board denied the claims.  In October 2007, the Court vacated and remanded the claims.  In August 2008, the Board remanded the claims for additional development.  Following the requested development, the Board denied the appeals in March 2010.

The Veteran again appealed to the Court.  While the case was at the Court, the Veteran died and the Court substituted his surviving spouse as the appellant.

In February 2012, the Court affirmed the Board's denial of an appeal for an increased rating for service-connected pleural thickening and fibrosis due to inactive pulmonary tuberculosis.

Also in February 2012, the Court reversed the Board's finding of fact that the Veteran did not have asbestosis, determined that he did have asbestosis, and remanded the claims for service connection for asbestosis and TDIU.  In November 2012 and November 2013, the Board remanded the claims for additional development.


FINDING OF FACT

In May 2014, prior to promulgation of a decision, the Board received noticed that the appellant has died.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

 In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the appellant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).




ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


